
	

114 HR 3635 IH: Federal Employee Retroactive Pay Fairness Act
U.S. House of Representatives
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3635
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2015
			Mr. Beyer (for himself, Mr. Wittman, Ms. Edwards, Mr. Pocan, Mr. Ashford, Mr. Vela, Ms. Clarke of New York, Mr. Van Hollen, Mr. Scott of Virginia, Mr. Vargas, Mr. McGovern, Mrs. Bustos, Mrs. Comstock, Mr. Ruppersberger, Mr. Price of North Carolina, Ms. Norton, Mr. Perlmutter, Mr. Takai, Ms. Kuster, Mr. Connolly, Mr. Cicilline, Mr. Lynch, Mr. Bishop of Utah, Ms. Michelle Lujan Grisham of New Mexico, Ms. McCollum, Mr. Cummings, Mr. Levin, Mr. Hoyer, Mr. Murphy of Florida, Mr. Brady of Pennsylvania, Ms. Lee, Mr. Cohen, Mr. Kilmer, Mr. Sarbanes, Mr. Sean Patrick Maloney of New York, Mr. Blumenauer, Mr. Cole, Ms. Pingree, Mrs. Lowey, Mrs. Davis of California, Mr. Ben Ray Luján of New Mexico, Ms. Eshoo, Mr. Rigell, Ms. Adams, Mr. Veasey, Mr. Clay, Mr. Honda, Mr. Conyers, Mr. Grijalva, Ms. Moore, Mr. Payne, Ms. DeLauro, Ms. Plaskett, Mr. Serrano, Mr. Langevin, Ms. Meng, Mr. DeSaulnier, Mr. Rush, Mr. Meeks, Mrs. Carolyn B. Maloney of New York, Mr. Takano, Ms. Stefanik, Ms. Clark of Massachusetts, Ms. Fudge, Mr. Michael F. Doyle of Pennsylvania, Mr. Visclosky, Ms. Tsongas, Mr. Garamendi, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To provide for the compensation of Federal employees furloughed during a Government shutdown.
	
	
 1.Short titleThis Act may be cited as the Federal Employee Retroactive Pay Fairness Act. 2.Compensation for Federal employees furloughed during a Government shutdownFederal employees furloughed as a result of any lapse in appropriations that begins on or about October 1, 2015, shall be compensated at their standard rate of compensation, for the period of such lapse in appropriations, as soon as practicable after such lapse in appropriations ends.
		
